Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 1 of 23




                    EXHIBIT                   H
  Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 2 of 23



                                         MODTTICATTON AqBIIEMENT
                            ^JUANDBI}
              This Amended Modification Agreement made the 'fu auv"r;i'ifoi Lrrrunand among rhe

 Nerv York State Teamsters Conference Pension            &   Retirement Fund (here.-after, the ,,pension

 Fund") and Eber Bros. Wine and Liquor Corporation (hereinafter, "EBWLC"), Eber Bros. Wine and

 I-iquor Metro, LLC dlb/aSiocunr and Sons (hereinafter, "EBWLML") and Eber-Connectic't, LLC

 (hereinafter, "ECL") (hereinafter collectively, "Eber"),

                                                RECITALS

          WHEREAS, the Pension Fund is a "multiemployer employee benefit plan', as defined i1

 Sections 3(3) and (37XA) of the Employee Retirenrenf Income Security Act            of   r974, w: anrunclcd

(hereinafter, "ERISA"), 29 U.S,C'.
                                   991002(3) and 137)(A); and

          WHEREAS, EBWLC was a participating "employer" in the Pension Fund as defined jn

Section 3(5) of ERISA" 29 U.S.C. -..S1002(5); and

          WI{EREAS, on January 10.2008, the Pension Fund assessed an employer witlcirawal

liability against    tl-ie Eber controlled group   in the amount of $2,272,367.47 (T'wr: i\4illion .i.wo

I Ir"rndred   l.welve 'fhousand 'lhree Hundred Sixty-Seven Dollars and 471100 Cents) (hereinaftcr., the

"Withdlawal Liability Assessment") pursuant to ERISA,         as amended by the   Multiemployer pension

Plan .Arneudments Act       of 1980 (hereinafter, "MPPAA");     and

          WI{EREAS, the Pension Fund sent a notice and demand for paynrent to the Eber conu:cilecl

group requiring it to mal<e interirn withdrawal liability payr:ents in the amormt of $42,724.g3 (Forty-

J\vo 'fhousand Seven l{undled Twenty-For.rr Dollars and 83i 100 Cents) fbr sixty-one          (61 ) months

with a furtJrer finai payment of $ 10,8 10.90 ('fen Thousand Eight Hundred 1.en Dollars and 90/l 00

Cents);

          WHEREAS. on Decembet: 4,2008, EtsWLC requested a reduction in the iunount of the

jnterim payments hecause it was experiencing financial difficulty;
                                                                   and




                                                                                                             EB-00030900
    Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 3 of 23




           WI{EREAS, EBWLC made seventeen (17) interim payments to the Pension Fund through

 August 2009 in the amount         of   $726,322,1 1 (Seven Hundred Fifty-One Thousanrl Three Hundred

'Iwenty-Two Dollars and 11/100 Cents) with           a balance due   in the amount of $2,046,029.95 (Two

Million Forty-Six Thousand Twenty-Nine Dollars            and 95/100 Cents);

           WHEREAS, on or about October 5. 2009, Eber entered into a Modification Agreenent with

the Pension Fund and reduced its interim paynents to $25,000,00 (Twenty-Five Thousand Doliars

and 00/100 Cents) per month for thirty-six (36) months under the New Schedule attached to said

A4odifi cation Agreernent,

           WI{EREAS, Eber made twenty-six (26) interirn payments under the New Scheclule through

September,20ll equalto$650,000.00(SixHundredFjftyThousandDollarsand00/l00Cents)witir

a   balance due the Pension Fund in the arnount of $ I ,421,029,95 (OneMillionFour Hundreci'I'wenty-

One'fhousarrd Twentl.Nine l)ollars and 95i 100 Cents).

           WHEREAS, Eber made a request to nrodify the New Schedule since                      it   continues to

expelienoe tinancial difficulty.

           WHEREAS, the Pension Funcl, after reviewing the financial information providecl by Eber,

agreed to rnotiify the New Schedule to insure that lhe Withdrawal        Liability Assessrnent is satisfled

in fuil:

           NOW. THEREFORE, in consideration o1 the prornises and mutual covenants containecl

herein, the parties   a64ree as   follows:

           1.    The recitals set lbrth hereinabove shall be deemed to be incorporated into this

                 Amended Modification Agreement as         jf fully set forth   herein.

           2.    The Pension Fund agrees to reduce the interim payment to         $   10,000,00 per montb for



                                                      I




                                                                                                                EB-00030901
Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 4 of 23




 a period of twelve (12) montbs beginning January 1, 2012. Thereafter, the interiur payments

 shall resume at the original amount of $42,724.83 per month until the balance of                   the


 withdrawal liability is paid in full in accordance with the amended interim payJrent schedule

 attached hereto as Exhibit   A (hereinafter, the "Ariended New Sc.hedule").

     3.      Eber agrees to pay the full amount of the Withdrawal Liability Assessment in

             accordance     with the   Arnended Nerv Schedule and tet'ms              of this Arnended
             Modifi cation Agreement,

     4.      EBWLC shall, simultaneously with execution of this Modifrcation Agreement,

             cxccute a Confcssion of .Iudgment in tho form attoched hereto       ae   Exhibit B.

     5.      EBWLC shall, simultaneously with execution of this Amended Modification

             Agreernent, execute the Assigrlrnent Agreement          in the fortn     attached hereto   as


             Exhibit   C,     Any and all   net proceeds          that become available under       the


             Assignment Agreement shall be immediately paid to the Pension Fund and applied

             toward the Withdrawal Liability Assessment.

     6,      [t the event that Eber fails to make any payment under this Amended Modification
             Agreement and said payment is not cured within seven (7) days after written notice

             by the Pension Fund (hereinal1er, a "Defbult"), tlre Pensiort fiund shall have the right

             to execute on the Guaranty and Security Agreement provided r"rnder the Modification

             Agreement and real.firrl by this Aurended Modificatiou Agreement. The Pension

             F'und shall also have the right   to file and execute on the Confession of Judgmentin

             the evept of a Default.   ln addition   to other remedies available in law or ecluity, the

             Pension Fund shall have the riglrt         to   rocover the   full Withdrawal Liability



                                                 J




                                                                                                             EB-00030902
Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 5 of 23




           Assessment under EzuSA ald/or any other state or fetteral iaw, and
                                                                              shall be entitled

           to all damages authorized by section s02(g)(z) of ERISA, 29 u.s,c.          g1I   32(9)(2).

     7     The Pension Fund represents and warreurts that the undersigned, Kenneth
                                                                                   R. Stilweil,

           is   fully authorized to execute this Amencled Modification Agreement    on behalf of the

          Pension Fund and to bind the pension Fund to its terms.

    8     Eber represent and warrant that the undersigned, Wendy Eber, is fully
                                                                                author izerl.to

          execute this Amended Modification Agreement on behalf of Eber anil
                                                                             to bind Eber

          to its terms.

    9     This Amended Modification Agreement is entered into in the State of New york
                                                                                                   a'd
          shall be construed and interpreted in accordance with the laws of the
                                                                                State of New

          York, except    as may be preempted    by federal law.

    10    This Amended Modification Agreement shall be voidable by the pension Fu'd
                                                                                                      if
          there is a maierial breach of any provision of this Amended Modificatjon
                                                                                   Agreement

          by Eber or    if the Pension   Fund is prohibitecl. for any reason, ltorn receiving or

          retaining, whether by bankruptcy of Eber or otherwise, any payrnent nrade
                                                                                    ro tbe

         Pension Fund under the terms of this Amended Moclification Agreement.
                                                                               If an1,of
         the aforesaid events occur, the Pension Fund shall be entitled to the     full   amount   of
         the Withdrawal Ljability Assessment, less principal pa)mrents already
                                                                               made to the

         Pension Fund, plus any damages authorized by section s02(g)(2) of
                                                                           ERISA, 29

         u.s.c.    $1132(9)(2),

   1l    Should any provision of this Amended l\4odification Agreement be declarecl
                                                                                    or be

         determined     in a final,   non-appealable judgrnent     by any court        competent
                                                                                  'f
         jurisdjction to be itlegal, invalid, or unenforceable, the legality, validity
                                                                                                and


                                             4




                                                                                                      EB-00030903
Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 6 of 23



            enforceability of the remaining terms will not be affectetl.

     t2     The Pension Fund and llber hereby certify thar they have read the terms
                                                                                    of this
            Amencled Modification Agteement, that they have had an opporlunity
                                                                                       t<l 6iscuss   it
           with their attomeys, and that they understand its terms and effects.         Each party

           represents and warrants that it has relied solely upon its own judgment
                                                                                   and that of its

           attomeys regarding the proper, sufficient, and agreed upon consideration
                                                                                    for this

           Amended Modification Agreement, and that no statement or representation
                                                                                   by any

           other party or tirat party's employees, agents or legal representatives
                                                                                   influenced or

           induced the party to execute this Amencred Modification Agreement

    l3     ThjsAmendedModificationAgreement          was   jointlypreparedbylegal counsel lbrthe

           respective parties, with a. full opportunity for the parlies to negotiate
                                                                                     its terms.
           Accordingly' ally rule of la.w or legal decision that woulct require interpreting
                                                                                               an1,

           ambiguities in this Arnended Modification Agreement against apaftythat drafted
                                                                                          it
          is not applicable and is her:eby waived.

    14     fhis Amended Modification Agreement may be executed in          separ,ate counterparts,

          which when taken logether shall fonn and constitute the parlies, entire
                                                                                  agreement.

    15    This Amended Modification Agleement states the entire agreement betwee'
                                                                                  the

          parties and may not be modified except by a writing signed by both
                                                                             parties. No

          covenants, agreetnents, representations or wan'anties of any kind have
                                                                                 beel made by

          eitherpartyexceptasspecificallysetforlhherein. Allpriordisciosures,negotiations,

          and agreements have beeu and are mergecl and integrated into and supersecled
                                                                                       by this

          Amended Modi fi cation Agreement.

   16.    This Amended Modification Agreement is binding upon the parlies ancl their




                                            5




                                                                                                     EB-00030904
  Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 7 of 23



                  predecessors, successors, and assigns.




 NEW YORK STATE TEAMSTERS                                  EBER
 CONFERENCE PENSION &
 RETIREMENT FLIND


By,                                                        By:
      I(enneth R. Stilwell, Executive Administrator              Wendy             dent


STATE OF NEW           YORK     )
                                )ss.:
coLrNTY OF ONONDAGA )

       on this,ft}auy of .**ho L2,beforeme personally appeared Kenneth R. Stilwell, to me
personally known, who, being by rne duly sworn, did depose and say that he is the Executive
Administrator of the Pension Fund and that he is duly authorized to bind said pension Fund and
execute the Amended Modification Agreement and that on this day he executed same.




                                                               Notary Pubiic

S'l   ATn   Ol:r L"{           \
                               )s.
COUNTY OF i.ie *       **teJ   )

                 on this 3;day      .*r{k 2012, before mc per$orlally appearecl Wencji,-lj}rer. ro me
personallyknown. who, beingbyme  "f duly sworn, dicl depose anrt saythat she js tlie prff&tofEber
and that she is duly authorized to bind Eber and execute the Amended Modification Agree.ment and
that on this day she executed same.
                                                                         {
                                                                rrl-'r-r-l
                                                              Notary Public                    NtriAn\ Pil8l.li
                                                                                          i;mte rf i   1;   liPoclir;i,:t
                                                                                                       ron E:n't'
                                                                                         ' il0fi1inis9
                                                                                     ,'ll'r,
                                                                                               \, \,ir 2i i




                                                 6




                                                                                                                 EB-00030905
                    Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 8 of 23


                                                                                                                                                                      lirrtgn:Faf,mcnlq
                                                                                                                                                                                 Irage I

                                                       New Yorl Stote Teamsters C'onfercnce Pension and Rctirement Fund
                                                       SETTLEMENT OF WITHDRAWAL I,IABILITY PAYMENTS FOR
                                                                      Ebrr Brothers Wine & Liquor CorP.

                                                                                                            Present Value                                                Present Va}r"le
                                                                                        Months, and           of Future                                                    of Future
                                                                                        Fraction of a             Monthly                      Months, and                  Monthly
                     Due                                                                Month, From              Payrnents,                    Fraction ofa                Payments,

                    Date   of           Amount    of           Monthly                   Due Date           as   ofBeginning                   Month, From                       as   of
                Required                Required             Payrnents Due                Back to '              of Quarter                     Due Date                   3/10n008
                                                                                                                                                              2
Payment         Monthly                  Monthly              On or After    Payrnent    Beginning          With Interest      trt   Payment    Back to                 With lnter€st at
Number          Payment                  Pavment              3t10/2008      Quarter     of Quarter               o.7034%             Year      3/r 0/2008                       8"50%

  (t)                 (2)                   (3)                  (4)           (5)             (6)                   (?)               (8)            (e)                        (t 0)



   1        3/10t2008               t   42,724 83        o    42,724,83         I          0.0000       $        42,724.83                       0.0000           !        42.^124 83


            4tanja\                     42,724.83             42,'124.83        I          r,0000                4?.,42h.40                      0 0000                    42,426.44

   3        s/r0t2008                   42,724.8)             42,724-83         I          2.0000                42,130,06                       0.0000                    42,1 30.06

   4        6/ r 0/2008                 42,'t24.83            42,724.e3         2          0 0000                42,',t24,83                      0^0000                   42,724.83

   5        '1/1012008                  42,'724.83            42,724.83         2          1.0000                42,426,40                        0,0000                   42,426 40

   6        8i l f)/2008                42.724 83             42,724.83         2          2.0000                42,t 30.06            1          0.0000                   42,130.06

   '7       9/ r 0/2008                 42,'.|24.83           42,724.83         3          0.0000                42,724.83                       0,0000                    42,724 83

   8        r   0/r 0/2008              42,724 83             42,724.83         3          1.0000                42,426.40              I        0.0000                    42,426 40

   9        |/lu?a08                    42,724 83             42,"1?4 83        3          2.0000                42,1 30.06             I         0 0000                   42,t30 06

   l0       t2t10/2008                  42,724,83             42,?24.83         4          0,0000                42,7U.83                         0.0000                   42,724 83

   1l           1lt0l200s               42,724 83             42,724.83         4          I 0000                42,426.40                        0 0000                   42,426-40

   t2       2/10n409                    42.72.4.83            42,124.83         4          2.0000                42,1 30.06                       0.0000                   42,130 06

   l3           3/t 02009               42,'t?4..83           4?,'t24.83        5          0.0000                42,'t24.83            2         12.0000                   19,317 72

   l4       4/t0t2a09                   42,724.83             12,7?4,83         5          1.0000                42,4?6"40             2         l2 0000                   39,1   0? 6?

   l5           5il0t2009               42,724.83             42"124.83         5          2.0000                42, l 30.06                     r   2"0000                38,829 5s

   r6           6fi0n009                42,724.83             42,724,83         6          0.0000                42,724 83             2         12"0000                   )9,377 ?2

   1't          'ilt0/2Q09              42,-t24.83            4?.724,83         6          I   ^0000             42,426,40                       I   2.0000                19,I02 67

   l8           t!,n0/2009              42,'124.83            25,000,fi)        6          2.0000                24,6s1.98                       I   2.0000                22,72012

                                        42,721.83             25,000.00         'l         0.0000                25,000.00             2         12.0000                   23,041 41
   t9           9/10t2009

  2Q        l 0/1         0/2009        42,724 83             2s,000.00         7          r 0000                24,825 38             2         12.0000                   22,8it0 s3

  2l        I 1 /1        0/2009        42,'124.83            25,000.00                    2.0000                24,65 r .98                     12.0000                   22,'720.72

   22       12/t0/2009                  42,'724 ll3           25,000"00         8          0.0000                2s,000.00                       12 0000                   23,041 A7
                                                                                                                                       a
                    tl10!2010           42,"124 83            25,000 00         8          I 0000                24,825.38                       12.0000                   22,1|80 s3

                                                              25,000 00         8          2.0000                24"651.98             7         I   2 0000                )1    11   h ^r)
   24           2t10/20t0               42:124 83
   1C           3i I 0/201 0            42,724.83             ?s,000,00         9          0,0000                25,000,00                       24.0000                   ?   1.236     lft

   26           4t10/2010               42,"124.83            2s,000.00         9          t.000t)               24,825.38                       24.0000                   2l,088 05

                                                              25,000 c0         9          2.0000                24,651.98                       24 0000                   20,940 75
   2'l              51t0l20ta           42,'724"83

   1t1          6/ta/2a10               47,124 83             25,000.c0         l0         0.0000                25,000,00                       24 0000                   21,236.38

                                        42,724 83             25,000.00         t0         1.0000                24.825,38                       24.0000                   2l ,088.05
   29           7n02014
   30           8/t0na10                42,724."83            25,000.00         l0         2.0000                24,65 t,98                      24.0000                   20,940 75

   3l           9iloDAl0                42,724.83             2s,000 00         ll         0.0000                25,000.00                       24 0000                   21,236 38

                I   0/l   0/201 0       42,'.|24.83           25,000 00         ll         r.0000                24,825.38                       24,0000                   2 t   ,088.05

   't1          t'i/10/2010             42,724 83             25,000.00         u          2 0000                24,55t.98                       24 0000                   20,940 75

                                        42,'124.83            2s,000^00         T2         0 0000                25,000.00                       24.0000                   2t,236.38
   34           t2110t2010

   35               tlla/201t           42,724.83             25,000,00         12         l   000t1             24,825.38                       24.0000                   2l,088.05




          U:\NYS'l\WITHDRWL\Eber Bros Second Revised Paymenl Sohedttle Scenario 6




                                                                                                                                                                                               EB-00030906
            Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 9 of 23


                                                                                                                                                                          FlilUtf,P{i}.{r4!i
                                                                                                                                                                                             Page2

                                                                                                         and Retirement Fund
                                                          Nclv Vork Stflte Teamste rs Conference Pension
                                                                              WITI{DRAWAL       LIABILITY   PAYMENTS FOR
                                                          SETI]LEMENT OF
                                                                           Eber Brothers Wine & Liquor CorP'

                                                                                                                    Present Value                                                             Value

                                                                                                Months, and              of Future                                              ofFuture
                                                                                                Fraction      ofa        Monthly                          Months, and           MonthlY
                                                                                                                         Paymenis,                        Fraction of a        Paymcnts,
                                                                                                Month, From
                     Duc                                                                                                                                                                 as   of
                                                                                                 Due Dats           as   of Beginning                     Month, From
                Dats    of               Amount of                Monthly
                                                                                                                I
                                                                                                  Back to                o{ Quarter                        Due Date             311012008
            Reguired                     Required               Payments Due                                                                                ..?
                                                                                                                    With lnterest at           Payment      jjacK   to      With Interest at
             MonthlY                      MonthlY                On or After         Payrnent Beginning
Payment                                                                                                                                                    3/10/2008                    8.50%
                                                                  311012008                                              0.7034%
N                                                                                                                           (7)                                (e)                       (   l0)
                                               (3                        (4)           ts)              (6)
    (1)              (2)

                                                                                                   2.0000                24,651.98               3          21.0000             20,940.7s
    Jb      2/t0lz01l                    4?,'124.83               25,000.00
                                                                                                   0.0000                25,000.00               4          36.0000             19,57?.?0
                                         42,724.83                25,000.00            l3
    37      3it0n0l1
                                                                                                    I   _C000            24,825.38               4          16.0000             19,435,99
                                                                  25,000 00            13
    38       4trc/2011                   42,774.83
                                                                                                   2-0000                u,651.98                 4         36.0000             19,300.23
                                                                  25,000.00            t3
    39       5/t0l20ll                   42,'.124.83
                                                                                                   0 0000                2s,000.00                4          36.0000            19,5'12,70
                                                                  25,000.00            I4
    40       6n0t20ll                    42,'.724,&3
                                                                                                    I 0000               24,825.38                4          36"0000            r   9,435,99
    4l       7!t012011                   42,724.93                2S,0n0,n0            14

                                                                                                   2.0000                24,651,98                4          36.0000            19,300.23
                                         42,'t24.83               2s,000"00            t4
    42       8/101201        1

                                                                                                                         25,000.00                4          36.0000            19,572 70
                                         42,'124,83               2s.000.00            l5           0.0000
    43       9ll 0/20 I l
                                                                                       15           1.0000                     0.00               4          36 0000                     000
    44      r   0/l 0/201        1       42,"t24..83                    0,00
                                                                                                                               000                4          36.0000                     0.00
                                         42,724,81                      0"00           l5           2.0000
     45     I 1i l0/201 I
                                                                                                                               0.00               4          35.0000                     0.00
             t2fi0/?0ll                   4?.,724.83                    0.00           l6           0.0000
     46
                                                                                                                          9,930           5       4          36.0000                7        39
                                         42,'124.83                10,ofl0.00           t6              1.0000                        1
                                                                                                                                                                                      "'t'14
     4"7        t/10n012
                                                                                                                                                  4          35.0000                't,'720.09
                                                                   10,000,00            ib          2 0000                9,860.79
     48         2^0n012                   42,7?4"83
                                                                                                                                                  5          48.0000                '7,215.74
                                                                   10,000,00            l7          0.0000               10,000.00
     49         31r012012                42;124.83
                                                                                                                                                                                    "t
                                                                                        l'l             1.0000            9,930 I 5                          48.0000                     ,t65.14
     50         4lt0l20l2                 42,724 83                l   0,000,00
                                                                                                                                                             48,0000                't,l      15.29
                                                                   10,000 00                            2"0000            9,860 79                5
     5l         illanlt2                  42,724.83
                                                                                                                                                  (                                 '1,215.74
                                                                                        t8              0.0000            I   0,000.00                       48.0000
     52         6nan9l2                   42,124 83                r   0,000.00
                                                                                        l8              1.0000            9,930. I s              5          48,0000                '7
                                                                                                                                                                                         ,165 34
                l ltal?.1t2               42,724.83                10,000,00
     53
                                                                                                        ?-.0000               9,860"79                       48.0000                7,1t5.29
                                          42,724.83                1   0,000.00         t8
     54         8l1A/201?
                                                                                                                                                             48 0000                '1,21s.74
                                                                       0,000.00         rq              0.0000            i   0,000.00
     55         9lta/2012                 42,724 83                1


                                                                                                                              9,930   15             J       48 0000                't,t65         34
                                                                   I   0,000.00         19              1.0000
     56         10il012012                4?,"124.83
                                                                                                                              9,860,79                       48"0000                7,t't 5 29
                                          42,724,83                10,000,00            t9              2.0000
      5/        n/t0120t2
                                                                                                        0.0000            10,000,00                   5      48.0000                 7,215;14
                                          42,724 83                    10.000.00        20
      58        l2lI0l20l2
                                                                                                        1,0000            12,426.4A                          48.0000                30,613.80
                                          42,724.83                    42;1X4,83        20
      59         lt0/2013
                                                                                                        2 0000            42,t30          Q6          5       48"0000               30,399"91
                                          42,124 81                n,'724,83            2A
      60        zilOnjt3
                                                                                                        0 0000            47,724.83                   6       60.0000               28,4 I 3 95
                3/10/201 3                 42,'124,83                  42,724.83
      61
                                                                                                        1.0000                42.426.44               6       60.0000               28,2 t5 48
                                                                       42,"124 83       J.t
      62         4A012013                  r   0,810.90
                                                                                                        2.0000                42,130.06               6       60"0000               28,018.40
                 yl0r20l3                       0.00                   4?,'124.83       21
      63
                                                0.00                   42,724,83        ))              0 0000                42,i24.81               6       60.0000               28,413 95
      64         6il012013
                                                000                    42,724.83        ))               l   0000             42,426.40               6       60.0000               28,215         411

      65         1110n0t3
                                                                                                        2.0000                42,130 06               6       60-0000               28,018 40
                                                0.00                   42,724.83         22
      66         8/l 0/20 I 3
                                                                                         aa             0 0000                42,'t24.81              6       60-0000               28,413.95
      6'l        9lt0n0t3                       0c0                    42,'124"83
                                                                                                         1.0000               42326.44                6       60.0000               28,2 ] 5 48
      68         l   0/l 0/20    I   l          0.00                   42,',t24.83       23
                                                                                         1',\           2.000i)               42, l 30.06             6       60.0000               28,01 8 40
                 n/10/2013                      000                    42,724 83
      69
                                                                                         24              0.0000               42,724 83               6       60.0000                28,4t3 95
       70        t2110/20t3                     000                    42,'.124.83




            t,:\NYST\WITIIDRWL\bbeIBrossecondReviscdPaymclltscheduleSccnario6




                                                                                                                                                                                                   EB-00030907
              Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 10 of 23


                                                                                                                                                     ljoturqlggryinl$
                                                                                                                                                              Page 3


                                                        Ncw YorkState Teamstct s Conlerence Pensi0n and R€tirement Fund
                                                        SETI'LEMDNT OF WITI.IDRAWAL LIADII,ITY PAYMENTS FOR
                                                                    Eber Brothers Wine & Liquor CorP'

                                                                                                      Present                                           Present Value

                                                                                     Months, and           ofFuture                                       ofFuture
                                                                                     Fmction of a          Monthly                  Months, and           MonthlY
                                                                                     Month, From           PBymBnts,                Fraction   ofa        Payments,
                           Due
                                                                                      Due Date        as   ofBeginning              Month, Fronr            as   of
                   Date        of        Amount    of         MonthlY
                                                                                       Back to
                                                                                                  I
                                                                                                           of Quarter                Due Date             3/l0lzo08
               Required                  Required           Payments Due
                                                                                                                                                ?

                                         MonthlY             On or After    Payrnent Beginning        With Interest at   Payme)rt     Back to          lvirh lnterest at
Payment        Monthly
                                                                                                         0.1034%          Year       3/10/2008              8,506/t

                                                                              (5)                           (1)                                              (10)
  (1)                       (2)             (3)                  (4)


                                                                              24        L0000              42126.40        6          60.0000             28,215 48
  '71          i/1a12014                   0.00               42,724.83
                                                                              24        2.0000             42,t30"06       6          60.0000            28,018.40
               2/t0nat4                    0,00               42,'t24.83
                                                                                                           42,124.83       "t         72.0000             26,t8'1.97
                                           0.00               42,724,83       25        0,0000
  73           3it0l20\4
                                                                              25        1.0000             42,426.40       7          72.0000             26,005 05
  74           4t1012014                   0.00               42,'124 83

                                                                              25        2.0000             42,130.06       7          12.0000             25,823.41
               5/10n414                    000                4L,724"83
   "{                                                                                                      42,724.83       7          72.00w              26,181 97
                                           0,00               42,124^83       26        0.0000
   70          6/r 0/?0 I 4
                                                                              26        L0000              42,426,44       7           72.0000            26,005"05
   '11         1/10/2014                   0.00               42,'124 83

                                                                              LO        2.0000             42,130.06       't          ?2.0000            25,823.41
   t6          ut0!2a14                    000                42,'124 83

                                                                              21        0 0000             42,',t24 83     1           72,0000            26,t87 97
   79          9!1A/20t4                   000                42,724.83
                                                                              ),}       r.0000             42"4?6.4A       7           12.A000            26,005 05
   80          rc/t0i20t4                  000                42,124 83
                                                                              zt        2,0000             42,130.06                   72.000c)           25,823 41
   8l          I       1   ll0r20l4        0.00               42,?24.83
                                                                              28        0.0000             42,'724.83      7           72.0000            26,t87.97
   It          t2110/2014                  0,00               42,'724.83

                                                                              28         1.0000            42.426.40       1           ?2.0000            26,005.05
   83              vt0/2015                0,00               42,724.83
                                                                              aa        2.0000             42,1 30.06                  ?2.0000            25,823.41
   84          2ilO/2015                   000                42"724.83

                                                                              29        0 0000             42,724.113       8          84.0000            24, r 36 38
   o(              vt0n0l5                 0.00               42,724.83

                   4/10/2415               0.00               42,'.|24.83     x9         1,0000            42,426 40        I          84.UUUO            23,967 19
   86
                                                              42,'724.83      to        2.0000             42,1 30 06       8          84 0000            21,800.311
   87              5n012015                0.00
                                                                              30        0.0000             42,724"83        8          84.0000            24,t36 38
                   611012015               0.00               42,'124.83
   88
                                                                              30         1,0000            42,426;40        8          84 0000            23,96'1.'19
                   't!to/?-al5             000                42,"t24.83
    89
                                                                              30         2.0000             42,t30.06       8          84"0000            23,800"3 8
    90             8/10i20          r5     0.00                42,"124 83

    OI                                      000               2'1,464.32       31        0.0000            27,464.32        I          84 0000             l5,tI5     32
                   9llo/201s
                                                                                                              000                      84 0000               0"00
    Q?             I   0/r 0120 I 5         000                  0.00          3l        1.0000                             .s



                   I r/r0i2015              0,00                 0.00          3l        2.0000               0.00          I          84 0000               000
    93
                                                                                         0.0000               000              8       84 0000                0.00
                                            000                  0.00          32
    94             t2ll0l2a15
                                                                               32        1.0000               0.00             8       84 0000                0.00
                           / 101'2016       0.00                  0-00
    95                 I

                                                                                         2 0000               0.00             8       84.0000                000
    96                 2/10/2016            0.00                  000          32
                                                                               11        0.0000               000              9       96_0000                c ocl
    o?                 ylai2016             000                   0,00
                                                                               33        1.0000               0.00             9       96 C)000               0.00
                       lllt)/2016           000                   0,00
    9E
                                                                               13        2.0000               0.00             9       96.0000                000
                       5/r 0i20     l6      0.00                  0.00
    99
                                                                               34        0.0000                0,00            9        96 0000               000
                       6it{)n0t6            0.00                  0.00
    l0c
                       "1t1012016                                 0.00         34        1,0000                0.00             I       96.0000               000
    l0l                                     0.00

    I   t\1                                 0"00                  0.00         14        2.0000                0.00             I       96 0000               000
                       8lL0/20t6
                                                                               1<        0.0000                0.00             9       96.0000               0.00
                            l0n0 l6         0.00                  0.00
    r03                9/
                                                                 ,0.00         35         L0000                0.00             9       96,0000               0.00
    104                t0tlol2a'6           0.00
                                                                               35        2.0000                0.00             9       96.0000               000
    105                I l/10i20i5          000                   0,00




                                                        Peyment Scltedule Sccnario 6
              U;\NYST\WITHDRWLTEbeT BIns Second R€vised




                                                                                                                                                                      EB-00030908
           Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 11 of 23


                                                                                                                                                     futurc P$tl]orrls
                                                                                                                                                               Page 4

                                              New York State Tcamsters Conferencc Pcnsion and Retirement Fund
                                              SETTLEMENT OF WITIIDRAWAL LIABILITY PAYMENTS FOR
                                                             Eber Brofhers Wine & Liquor CorP.

                                                                                                       Present Value                                    Present Value
                                                                                Months, and               of Future                                       ofFuture
                                                                                Fraction         ofa      Monthly                 Months, and             Monthly
                  Due                                                           Month, From              Payments,                Fraction ofa            Payments,

                Date   of       Amount   of           Monthly                     Due Date             as ofBeginning             Month, Frorn               as   of
                                                                                                  I
                Required        Required           Payments Due                   Back to                of Quarter                Due Datc               3/l 0/2008

Paynent         Monthly         Monthly              Ori or After    Payment Beginning                 With Interest at   Payment Backto 2             With Inlerest at
                                                     3^ODO08                     of                       0.               Year         l   0/2008
  (r)                              (3)                  (4)             t5)                (6)                              (8)             (e)              (10)


  106      t2h0l20t6              0.00                  000            36          0.0000                      0.00         9          96,0000               0^00

  t0?       1/10120t']            0.00                  0-00           36              I 0000                  0,00         9          96.0000               000

  108       2/',t0l20t"l          0.c0                  0.00           36          2,0000                      0.00         9          96.0000               0,00

  109       3t10t201"1            0,00                  0.0t)                      0-0000                      0.00         l0     I    08.0000              0.00

  110       4/101201'l            0,00                  0.00           3'7             l.0000                  0,00         l0     r    08.0000              0.00

  1il       5^O/2O1'.l            0.00                  0.00           3'7         2,0000                      0,00         l0     108.0000                  0.00

  n2        6ltot2011             000                   0,00           38          0.0000                      0,00         IU     I    08.0000              0,00

  113       7t10t2017             000                   0.00           38              1.0000                  000          l0     I    08,0000              0.00

  114       8/t0120t7             000                   0.00            38         2,0000                      0.00         l0     ,08 0000                  0.00

  115       9lto/2011             000                   0.00           39          0.0000                      0.00         t0      108.0000                 0.00

                                                        0.00            10             1.0000                  000          10     l 08.0000                 0.00
  ,16      to/t0/20t7             0.00

  117       nn0t2017              000                   000            39          2.0000                      0.00         l0     r    08.0000              0.00

  ll8      t2/t0t20t?             000                   0.00           40          0.0000                      0"00         l0     r    08,0000              0.00

  l t9          Ulot20t8          0.00                  0.00           40              1   0000                000          l0     r    08"0000              0.00

  120       2llot20t8             0.00                  0.00           40          2 0000                      0.00         l0      I   08.0000              000

  121       1110t2018             000                   c).00          4l          0 0000                      0.00         ll     I    20.0000              0.00

            4/10t2018             000                   0.00           4t              I.0000                  0"00         ll     120 0000                  0.00

  123       5/t0D0t8              000                   0.00           4l          2 0000                      0.00         lt      120 0000                 0.00

  t24       6/t0n018              0.00                  0"00           A1          0,0000                      0.00         il     1    20.0000              0.00

  125       7/t0n0t8              0,00                  0"00           4Z              1.0000                  0.00         ll     l    20.0000              000

  t26       81r012018             0.00                  0.00           42          2,0000                      0"00         u      120.0000                  0.00

  t27       9/t0120t8             0.00                  000            43          0 0000                      0.00         II     l    20.0000             000

  128       I   0/l 0/201   8     0,00                  000            43              L0000                   0"00         11     1    20"0000              0.00

  129       r l/10/2018           0.00                  000             43         2.0000                      0"00         n      I    20.0000              0.00

  130       t2/10/2018            0,00                  000            44          0.0000                      000          ll     120.0000                  0.00

  l3r           vtot2019          000                   0,00            44             L0000                   0,00         ll     120.0000                  0.00

  t32       2/ton0t9              000                   000            44          2.0000                      0.00         ll     r    20.0000              0.00

  r33           3lt0/20t9         0,00                  0.00           45          0,0000                      0.00         12     132 0000                  0.00

  r34       4lt0/20t9             000                   000             45             1.0000                  0,00         t2     I 32.0000                 0.00

  l3s           5t10/2019         000                   000             45         2.0000                      0.00         t2      I   32.0000              000

  r36           6il0/2019         000                   000             16         0 0000                      0.00         l2     132.0000                 0.00

  137           7/10/2019         c.00                  0.00            46             r 0000                  0c0          t2     l    32 0000              0"00

  138           8/10t2019         000                   000             46         2 0000                      0.00                I    32 0000             0.00

  t39           9/tan0t9          0.00                  0.00           47          0"0000                      0.00         t2     I    32.0000             000

  140       t0/10120t9            0.00                  0.00                           1,0000                  0.00                1    32.0000             0.00




          IJ NYST\WTHDRWL\Eber      Br0s Second Revised Payment Scltedule Scenario 6




                                                                                                                                                                       EB-00030909
               Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 12 of 23


                                                                                                                                                                  frtuit    llsvtaarfs
                                                                                                                                                                                 Page 5

                                                   Ncw York State Teamstcrs Confcrcnce Pension and Retiremeut Frrnd
                                                   Sf,TTLEMENT OF WITHDRAWAL LIABILITY PAYMf,NTS FOR
                                                                  Dber Brothers Wine & Liquor Corp.

                                                                                                         Present Value                                              Present Value
                                                                                    Months, and              ofFuture                                                  ofFu!ure
                                                                                    Fractiol ofa             Monthly                  Months, and                      Monthly
                      l)ue                                                          Month, From              Payments,                Fraction of a                   Payments,
                    Date     of    Arnount    of           Monthly                   Due Date           as   ofBeginning              Montb, From                           as    of
                                                                                                    I
                    Required        Required            Payments l)ue                    Baok to             of Quarter                       Due Date                3/10/2008
                                                                                                                                                              x
Payment             Monthly         Monthly              On or After    Payment      Beginning          With ibterest at   Paynrent               Back to          With Interest at
                                                          3/1                                                o.7034%        Year              3/t
                       (2)             (3)                      (4)        (5)               (6)                (7)          (8)                        (e)                 (   t0)


  141              | 1/10t2019        0.00                  0,00           4'1            2.0000               0"00                               I   32.0000               0.00
  142              t2/10/2019         0.0f)                 0.00           48            0.0000                000           It                   132.0000                  0,00
  143              t/10D020           0.00                  0.00           48             1.0000               0.00          12                   r   32.0000               000
  144              2/l0Da20           0.00                  0.00           48            2.0000                0.00          12               I       32,0000              0.00
  t45              ytona20            0.00                  0.00           49            0.0000                0.00          13               144,0000                     0.00
  146              4t10/202A          0.00                  0.00           49             1,0000               0.00          l3               144,0000                     000
  t47              5/ra/2020          0.00                  0.00           49            2.0000                0.00          13               144.0000                     0.00
  148              6lt0/2a?0          0,00                  0.00           50            0.0000                0.00          IJ               I       44 0000              0.00
  149              "t/10/2020         000                   0.00           50            I.0000                000           I3               I       44,0000              000
  I50              8/10!2020          0.00                  0,00           s0            2.0000                0"00          l3               144.0a00                     000
  151              9/10/2020          0.00                  0.00           5l            0.0000                0.00          l?               I       44.0000              0.00
  152          t0it0i2.070            000                   0.00           5l            1.0000                0.00          l3               I       44.0000              0.00
  153          nlt0/2020             0.00                   0.00           5l            2,0000               000            l3               I   44.0000                  0.00
  154          12/10/20?0            0.00                   0.00           52            0,0000               0.00           13               144 0000                     0.00
 r55               llt0na2t          0.00                   0.00           {t            r.0000               0.00           t3               t44 0000                     0.00
 156               2lr0/2A21         0.00                   0.00          52             2,0000               0.00          13            I       44.0000                  0,00
 l)/               3/10n021          0.00                   0.00          53             0.0000               000           l4            l       56.0000                  000
 158           4/t0t?02t             0.00                  0.00           53             l   0000             0.00          l4            l       56,0000                  0.00
 t59           5/t0/202t             0.00                  0.00           53             2.0000               0.00          14            rs6 0000                         0,00
 160           6/)0/2021             0.00                  0.00           54             0.0000               0.00          l/+           r       s6.0000                  0,00
 l6l           7/ta/202t             0.00                  0.00           s4             1.0000               0"00          t4            l       56.0000                  0.00
 162           8/t0n02l              000                   0,00           54             ?.^0000              0,00          t4            l       56.0000                  0.00
 163           9lt0/2021             000                   0,00           55             0 0000               000           l4            1.56,0000                        0,0c)

 164           10/10/2021            0.00                  0.00           55             1   0000             0.00          l4            I       s6.0000                  000
 165           I   I/to/2a21         0.00                  0.00           55             2.0000               0,00          l4            i       s5.0000                  0.00
 t66           wt0nazl               0.00                  0,00           56             0"0000               0,00          14        r           s6 0000                  000
 tb    ,r          l110/2022         0.00                  0.00           56             1.0000               0.00          14        l       56,0000                      000
 t68           zil012027             0.00                  0.00           56             2.0000               0.00          l4        I       56.0000                      0.00

 169           3/t0t202x             0.00                  0.00           51             0.0000               0.00          ls        I       68.0000                  000
 t'10          4/tan022              0.00                  000            s',t           r.0000               000                     I       68.0000                  0.00

 11t           51t012022             0.00                  0,00           57             2.0000               0,00                    168.0000                         0.00

 172           6lI0!2022             0"00                  000            58             0^0000               0.00          15        I       68.0000                  0.00
 t73           7/tot2022             0,00                  0.00           58             1.0000               000           t5        r       68.0000                  0"00
 \14           8110t2022             0.00                  0.00           s8         2"0000                   0.00          I5        1       68,0000                  000
 l7s           9/1a12022             0.00                  0,00           JY         0.0000                   0.00                    168.0000                         000



            tl:\J.{YST\WITr{DR\YL\Eb€rBros Second Revjsed Paynrent Schedule Sccnario 6




                                                                                                                                                                                       EB-00030910
         Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 13 of 23




                    lVatson Wvatt
                             r
                    VYorldwide

      January        4,2008

      Mr, Kenneth R. Stilwell
      Executive Administrator
     New York State Teamsters Conference
      Pension & Retirement Fund
     Post Office Box 4928
     Syracuse,        NY    13221 -4928


     Re: Eber Brothers Wine & Liquor               Corporation
                 Employer Withdrawal Liability

     Dear Ken:


    As you requested, we have calculated the Employer Withdrawal Liability for the above
    employer. The results of our calculations are as follows:

    l.           Date of Withdrawal:                                                    October 31,2007
    2.       Employer Withdrawal Liability prior to De Minimis Reduction:           $      2,212,367.47
    3.       De Minimis Reduction:                                                                    0.00
    4.       Net Employer Withdrawal Liability Before Reflecting
              Credit for Prior Partial Withdrawal:                                         2,212,367.47
    5,       Credit for Prior Partial Withdrawal:                                                     0.00
    6.       Net Employer Withdrawal Liability:                                 $          2,212,367.47


   Under Section aTl9(c)(1)(C)(i) of'ERISA, a withdrawing
   Employer is required to pay this liability at an annual rate of;             $           509 ,125,16


   The Board of Trustees of the Fund has adopted rules, in
   accordance with Section 4219(c)(3), which allow the
   withdrawing Employer to satisff each annual payment
   obligation by paying monthly installments in the amount of:                  $            42,724.83


   To pay the full liabitity plus interest at this rate, payrnents
   will be required for a period of 6l months, with a further
   final payment of:                                                            $            10,810.90

o:\a 2e e I \w
                 t lj ?Jl\lW;FH U 8$Hll"lo]-P^'o
                                                                                                  '    EB-00030911
              Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 14 of 23




          Mr.   Kenneth R. Stilwell
          January   4,2008
          Page2



         We have enclosed exhibits showing the details of our calculations. If you have any questions
         or comments, please do not hesitate to call.

         Sincerely,



              #*L
         Robert B. Sherwood, Jr.                    Stanley I. Goldfarb, F.S.A.   J    M. Locey, M.A.A.A.
         Consultant                                 Consulting Actuary            Consulting Actuary


         Enclosures


         cc     Peter P. Paravati, Jr., Esquire (w/ encl.)




   O14299 I \WITHDRWL\07EWL
odtr.c
                              I xls\Letter*w*Pmts

                                                                                                        x#
                  Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 15 of 23



                                                                                                                                          Page I
                           NEW YORK STATE TEAMSTERS CONF'NRENCE PENSION AND RETIREMENT FUND
                                    CALCULATION OF EMPLOYER'WITHDRAWAL LIABILITY
                                            Eber Brothers Wine & Liquor Corporation
                                                  Complete Withdrawal in 2007


                                                              ICALCULATTON V/ORKSHEETI

         (l)          Initial year unfunded vested benefits
                      (a)    December 31,2006 unfirnded vested benefits                     $   681,971,473.00
                      (b)    Value of outstanding claims for withdrawal
                             liability that can reasonably be expected to
                            be collected from employers who withdrew
                            on or before December 3 l, 2006, as   of
                            December 3l,2AA6                                                     52.864.231.?t
                     (c)    Net untunded vested benefits = (a) - (b)                            629,107,241.29
                     (d)    Unamortized amount as    of
                            (i)   December3l,2006 = t00%of (c)                                                       $    629,107,241.29


        (2)          Required contributions by withdrawn ernployer to the plan
                                         2A02            $                   277,373.00
                                        2003                                 325,323.00
                                        2004                                 3 t 1,713.00

                                        2005                                 J4J,IO2,UU
                                        2006                                241,336,0Q
                                        Total                                                                    $          1,499,507.00


        (3)          Contributions made by all employers to the plan
                     (a)    Contributions made by all employers
                                        2002          $                79,785,357.00
                                        2003                           w,z9J,216.UU
                                       2004                            84,799,558.00
                                       2005                            yJ,)6Z,4 tU.UU
                                       20a6                            95,523,862.00
                                       Total                                                                     $       435,966,403,00


                    (b)    Contributions made by employers who
                           withdrew prior to January 1,2007
                                       2002          $                 6,613,22',7.00
                                       2003                            l,u   l6,Jaz,uu
                                       2004                             l,'222,661.0U
                                       2005                              834,652.00
                                       2006                              I 84,081   .00
                                      Total                                                                      $       10,931,183.00




   O14299
.*t>d
              I   \WITIIDRWL\07EWL   Lxls\Cal   c

                                                                                                                                    =w
             Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 16 of 23



                                                                                                                    Page 2
                      NEW YORK STATE TEAMSTERS CONFERENCE PENSION AND RETIREMENT F'UND
                               CALCULATION OF EMPLOYER WITHDRAWAL LIABILITY
                                       Eber Brothers Wine & Liquor Corporation
                                                                     Complete Withdrawal in 2007


                                                                   ICALCULATTON WORKSHEET]


                (c)     Contributions made to funds merged on or before
                        January 1,2007                                                             $      1,363,525.00


                (d)     Net contributions = (3Xa)'(3Xb) + (3)(c)                                   $    426,398,745,00


       (4)      Employer's allocable share of             (l)   = (lXdXi) x (2) / (:)(d)           $     2,212,367.47


       (5)      De Minimis Reduction
                (a)    Excess     liabilip     :   (4)'   $100,000, butnot less
                       than zero                                                                   $     2,1t2,367,47
                (b)    Acnral de minimis = lesser of $50,000 and0'15% of unfunded
                       vested benefits shown in (l)(a), minus (5)(a)' but
                       not less than zero                                                          s


       (6)      Net withdrawal liability, before reflecting credit for prior padial
                withdrawal : (4) - (5Xb), but not less than zero                                   fi    2,2t2,367.47


       (7)     Credit for prior partial withdrawal liability


       (8)     Net withdrawal       liabiliff      : (6)'(7), but not less than zero               $     2,212,367.47




     O:\4299 I \WITIIDRWL\07EWL
?.<Elrd
                                  I xls\Calc
                                                                                                                 w(
               Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 17 of 23



                                                                                                                              Page    I


                           NEW YORK STATE TEAMSTERS CONF'ERENCE PENSION AND RETIREMENT FUND
                                    CALCULATION OF EMPLOYER WITHDRAWAL LHBILITY
                                            Eber Brothers Wine & Liquor Corporation
                                                  Complete Withdrawal in 2007


                                                             IDETERMINATION OF PAYMENT SCHEDULEJ



 (l)      Employer contribution history:
                                                                                   Base              3-Year Ave        Contribution
                                                                    Year           Units             Basg Unit$           Rate
                                                                    1997            91,476,00                    N/A             N/A
                                                                    1998           109,537.00                   N/A          2.8000
                                                                    r999           126,040.00            t}g,ol7.67          3.0000
                                                                    2000           138,038.00            124,539.33          3.0000
                                                                    200t           133,951.00            t32,676.33          3.0000
                                                                    2002           133,024.00            135,004.33          3.0500
                                                                    2003           150,675.00            t39,216.67          3.1000
                                                                    2004           142,9fi.A0            142,217,33          3.1500
                                                                    2005           142,765.00            145,464.33          3.5000
                                                                    2006           107,586,00            l31,l0l.33          3.s000
                                                                    2007                   N/A                  N/A          3.5000

(2)     Average base units for highest 3 consecutive years
        during l0 years preceding January 1,20A7                                                        t45,464.33

(3)     Highest contribution rate in 10 years ending in year of withdrawal                                  3.5000

(4)     Required annual payment                 :    (z) x (3)                                   $       509,125. l6


(5)     Withdrawal liability after de minimis                                                    $     2,212,367.47


(6)     Amortization factor: (5) / (4)                                             4.345429


(7)     Number of annual payments based on (6),
        assuming 8.50% interest rate                                                        5



(8)     Cumulative factor at 8,50% interest rate
       for number of years in (7)                                                  6.429030




."&},
   lI \429q   l\WlTlInRWl \n7ril,t.rl I   YiR\Pvh'                                                                         *#
              Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 18 of 23



                                                                                                                                                     Page 2

                             NEW YORK STATE TEAMSTERS CONFERENCE PENSION AND RETIREMENT FUND
                                                    CALCULATION OI' EMPLOYER WITHDRAWAL LIABILITY
                                                           Eber Brothers Wine & Liquor Corporation
                                                                 Complete Withdrawal in 2007


                                                         IDETERMINATION OF PAYMENT SCHEDULE]




    (9)    Final annual payment:
           (a)       Withdrawal liability with interest:
                     (5)   x { L0850 to the power of (7)}                                                  $        3,326,641.15
           (b)       Annual payments with interest = (4) x (8)                                             $        3,273,190.93
           (c)       Total annual payment in last year =
                  (a) - (b), but not less than zero                                                        $           53,460.22

    (10) Quarterly Payment Schedule:
           (a) Quarterly payment = (4) / 4                                                              $            127,291.29
           (b) Number of full quarterly payments in final
                  year=(9)(c)/(10)(a)                                                                                              0
           (c)   Final quarterly payment = (9Xc) - ((10)(a) x (10)(b))                                  $             53,460.22
           (d)   Number of full quarterly payrnents
                 =4x(7)+(10)(b)                                                                                                20

    (11) Monthly Payment Schedule:
         (a) Monthly payment = ( l0)(a) amortized over 3 months

                                                             Beginning   of       Beginning of                 Balance After               Irrterest to
                                                            M-a$hialsrsc         Month   flny_rnent              Paylnent              Hnd $f Menlh
          (b)    Calculate the amountof $                          53,460.22          $42,724.83       $              10,735.39        $            75.s1
                 the last monthly payment:                         10,810.90           l'0,910,90                           0.00                     0.00
                                                                         0.00                 0.00                          0.00                     0"00


                                                         Amount of final monthly payment
          (c)    Number of tull monthly payments = 3 x (10)(d)
                 *    nurnber of complete months shown in           (l l)(b)

(   l2)   Basis for interest factor                                             Annual rate           (Valuation rate)                          8.5000%
                                                                                Quarterly rate        (Simple)                                 2.1250%
                                                                                Monthly rate          (Compound)                               0.'/034%




'aQ${qzss ttwtrHnR         w,I \o7Frwr r rrs\pv6r                                                                                               x#
                     Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 19 of 23

v   '4




                                       New Yorh state Teamsters Conferencs Pension anel Retiremettt Fund

                                              nEVISEDWITHDRAWALLIABILITyPAVMENTSCIIEDULEToR

                                                                Eber BLothers Wine              & Liquor CorP'


                                               Payment
                                                Nrrmbqt:                                  Ilus ilqJff            AnrourtQue

                                                            I                            311012008                42,724.83
                                                           2                             411012008                 42,724.83
                                                           3                             5lr0/20a8                42,724.83
                                                           4                             6n012408                 42,',124.83

                                                           5                             711012008                42,724.83
                                                           6                             8/1012008                42,724.83
                                                           7                             9/10/2008                42,724.83
                                                           8                           l 0/r0/2008                42,724.83
                                                           9                            n11012008                 42,724.83
                                                       t0                               12110/2008                42,724,83
                                                       tl                                tnaaalg                  42,724.83
                                                       t2                                2lt0/2009                42,724.83
                                                       l3                                311012009                42,724.83
                                                       14                               4lt0/2009                 42,724.83
                                                       t5                                s/1012009                42,724.83
                                                       t6                               6/t0n0a9                  42,724,83
                                                       t7                                7110t2009                42,724.83
                                                       l8                                8/1012009                25,000.00
                                                       l9                               9/1012009                 25,000,00
                                                       20                              1Al10/2009                 25,000.00
                                                       2l                              t Ut0/2009                 25,000.00
                                                       22                              t2lt0/2009                 25,000.00
                                                       23                                Ut0/2010                 25,000.00
                                                      24                                2/t012010                25,000.00
                                                      25                                3lt0/2010                25,000.00
                                                      26                                4/tuzat0                 25,000,00
                                                      27                                5/10/2010                25,000.00
                                                      28                                6/tanOt0                 25,000.00
                                                      29                                7/10120t0                25,000,00
                                                      30                                8/10/2a10                25,000,00
                                                      31                                9/t012010                25,000,00




                       U:\NYST\WITHDRWI.\Eber Bros llevised Payttrtnt   Sche<lul o   xlsx 914/2009

    ,   r.!iifr*'"                                                                                                              llorizbn
                                                                                                                                   EB-0003091 7
                 Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 20 of 23




                                       Nerv Yorl< State Teamstet's Confsrcttce Pension antl Retirement                Ftlld

                                              RovIsEDIVITHDRAWALLIABILITYPAYII|DNTScHEDULDFoR

                                                                    Eber Brothers Wine & Liquor CorP'



                                               Paymettt
                                               hhirnher                                        Ihre Dsfa      Arltount Due


                                                         32                               t0lt0lzala            25,000.00
                                                         33                               tula/20t0             25,000,00
                                                         34                               L2ll0l20t"0           25,000,00
                                                         3s                                   1/10/201t        25,000.00
                                                         36                                   2lt0l20tL        25,000,00
                                                         37                                   3/1012011        25,000.00
                                                         38                                   41rcl2olt        25,000.00
                                                         39                                   5l10/2011        25,000,00
                                                         40                                   6110l20ll        25,000.00
                                                         41                                   7ll0/2011        25,000.00
                                                         42                                   8110/2011        25,000.00
                                                         43                                   9110120ll        25,000.00
                                                         44                              L0il0120Ll            25,000.00
                                                         45                              rul0l20n              25,000.00
                                                         46                              tzltOlz}lt            25,000.00
                                                         47                               t/10/2012            25,000,00
                                                         48                               2/t0/2012            25,000.00
                                                         49                               3/t0/20l2            25,000.00
                                                         50                               4lt0/2012            25,000.00
                                                         5l                               slt0/2012            25,000.00
                                                         52                               6/10120t2            25,000.00
                                                        53                                7/t0/2012            25,000.00
                                                        54                                8l10/2012            42,7?4.83
                                                        55                                9/10/2012            42,724.83
                                                        56                               t0/1012012            42,724.83
                                                        s7                               n/10/2012             42,724.83
                                                        58                               t2/t012012           42,724.83
                                                        59                                lt0l20l3            42,724,83
                                                        60                                2n012013             42,724.83
                                                        6t                                3/l0l2at3            42,724.83
                                                        62                                4/1012013            42,724.83




                  U   :\N   YST\Wllli DRWI,\[ber Bros   Rcvi rcd Pnyntent Schedtrl   e'vJsx   9 /4 I   2009

.,:,ti.1,:$3'*                                                                                                                I l0r   ftan
                                                                                                                                      EB-0003091 8
                 Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 21 of 23




                                  New York Stato Teamstels Conforence Penslon and Retirement Iiltnd

                                       REVISED WITHDRAWAL LIABILITY PAVMNNT SCHEDUTE FON

                                                            Ebel Blothers Wine & Liquol Cotp,



                                         Payrnent
                                         N$rnbet:                                 PueDs:re.     Amount Due


                                                  63                             sllu2ar3        42,724,83
                                                  64                             6/t012013       42,724,83
                                                  65                             7ilA12013       42,724,83
                                                  66                             8lt0/20t3       42,724.83
                                                  67                             vrcn0t}         42,724,83
                                                  68                           10/1012013        42,724,83
                                                  69                           1vt0l20t3         42,724.83
                                                  70                           tzlt0/2013        42,72+.83
                                                  7I                             ut0l20t4        42,724,83
                                                  72                            2/t0/2014        42,724,83
                                                  73                            3nanat4          42,724,83
                                                  74                            4/10/2014        42,724,83
                                                 75                             yt0l2aw          42,724,83
                                                 76                             611012014        42,724,83
                                                 77                             71t012014        42,724.83
                                                 78                             8lr0/20t4        42,724.83
                                                 79                             eil0t20t4        42,724,83
                                                 80                           10/t0120t4        42,724,83
                                                 8l                           n/10/2014          17,459,54




                  U:\NYST\Wlflll)RWL\EberBros   Rovisod Papttenl   Schcdrtle,xlsr 9/4l20Ag


'   ':s,rdfl$e                                                                                               I lo rizo n
                                                                                                                  EB-0003091   I
   Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 22 of 23




                         New York State Teamsters Conference
                             Pension and Retirement Fund
                       Employer Withdrawal Liability Payment Schedule

                         Payrnent
                          Number          Due   Date      Amount Due

                               1     March 10, 2008        fi42,724.83
                            )        April 10,2008         942,724.83
                            3        May 10,2008           942,724.93
                            4        June 10,2008          942,724.83
                            5        July 10,2008          s42,724.83


                            7        September 10, 2008    $42,724.93
                            8        October 10,2008       $42,724.83
                            9        November 10,2008      $42,724.83
                           l0        December 10,2008      $42,724.93
                           11        January 10,2009       942,724.83
                           l2        February 10,2009      842,724.83
                           13       March 10,2009         $42,724.83
                           L4       April 10,2009         s42,724.93
                           t5       May 10,2009           s42,724.93
                           t6       June 10,2009          $42,724.83
                           t7       July 10,2009          $42,724.93
                           18       August 10,2049        942,724.83
                           t9       September 10, 2009    $42,724,93
                           20       October 10,2009       s42,724.83
                           21       November 10,2009      842,724.83
                           22       Decemb€r 10,2009      $42,724.83
                           23       Ianuary 10,2010       $42,724.93
                           24       February 10,2010      $42,724.93
                          25        March 10, 2010        $42,724.83
                          26        April 10,2010         $42,724.93
                          27        May 10,2010           $42,724.93
                          28        June 10,2010          942,724.93
                          29       July 1 0,2010          $42,724.83
                          30       August I 0, 2010       $42,724.93




Eber Brothers Wine Liquor Corp,                                          Paoe flg$e!3se2s
   Case 1:16-cv-09517-LAK-KHP Document 262-28 Filed 11/08/19 Page 23 of 23




                        New York State Teamsters Conference
                            Pension and Retirement Fund
                      Employer Withdrawal Liability Payment Schedule

                        Pryment
                        Number         Due    Date      Amount Due
                          3l      Septernber 10, 2010    s42,724.83
                          32      October 10,2010        $42,724.83
                          33      November 10,2010       $42,724.83
                          34      December 10,2010       842,724.83
                          35      January 10, 201   1    s42,724.83
                          36      February 10, 2011      $42,724.83
                          37      March 10,2011          $42,724.83
                          38      April 10, 2011         $42,724.83
                          39      May 10, 2011           fi42,724.83
                          40      June 10,2011           s42,724.83
                          4l      July 10, 201I          $42,724.83
                          42      August lO,201l         $42,724.83
                          43      September   l0,20ll    $42,724.83
                          44      October 10, 2011      $42,724.83
                          45      Nove,lnber 10, 2011   $42,724.83
                          46      Dec€rnber 10, 2011    $42,724.83
                          47      January 10,2072        942,724.83
                          48      February 10,2012      842,724.83
                          49      March l0,2Ol2         s42,724.83
                          50      April10,2012          842,724.83
                          5l      May l0,2ot2           942,724.83
                          52      June 10,2012          s42,724.83
                          53      luly 10,2012          942,724.83
                          54      August 10,2072        s42,724.83
                          55      September 10,2072     $42,724.83
                          56      October 10,2012       fi42,724.83
                          57      November lO,2A72      s42,724.83
                          58      December 70,2012      $42,724.83
                          59      January 10,2073       $42,724.83
                          60      February 10,2013      $42,724.83
                          61      March 10,2013         $42,724.83
                          62      April 10,2013         $10,810.90




Eber Brothers Wine Liquor CorP                                         Paoe
                                                                         - 2 of 2
                                                                             EB-00030921
